             Case 3:17-cv-00485-WHO Document 223 Filed 03/19/19 Page 1 of 4




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   JESSE C. SMITH, State Bar #122517
     Chief Assistant City Attorney
 3   RONALD P. FLYNN, State Bar #184186
     Chief Deputy City Attorney
 4   YVONNE R. MERÉ, State Bar #173594
     Chief of Complex and Affirmative Litigation
 5   TARA M. STEELEY, State Bar #231775
     SARA J. EISENBERG, State Bar #269303
 6   MATTHEW S. LEE, State Bar #295247
     NEHA GUPTA, State Bar #308864
 7   Deputy City Attorneys
     City Hall, Room 234
 8   1 Dr. Carlton B. Goodlett Place
     San Francisco, California 94102-4602
 9   Telephone:     (415) 554-4748
     Facsimile:     (415) 554-4715
10   E-Mail:        brittany.feitelberg@sfcityatty.org

11   Attorneys for Plaintiff
     CITY AND COUNTY OF SAN FRANCISCO
12

13                                  UNITED STATES DISTRICT COURT

14                                NORTHERN DISTRICT OF CALIFORNIA

15
      CITY AND COUNTY OF SAN FRANCISCO,                  STIPULATION AND PROPOSED ORDER
16                                                       REGARDING SCHEDULING OF CASE
             Plaintiff,                                  MANAGEMENT CONFERENCE
17
             vs.
18
      DONALD J. TRUMP, et al.,                           Case No. 3:17-cv-00485-WHO
19
             Defendants.
20
      COUNTY OF SANTA CLARA,
21
             Plaintiff,
22                                                       Case No. 3:17-cv-00574-WHO
             vs.
23
      DONALD J. TRUMP, et al.,
24
             Defendants.
25

26

27

28
      STIP & [PROPOSED] ORDER RE CMC;                                      N:\CXLIT\LI2018\171027\01346109.docx
      CASE NOS. 3:17-cv-00485-WHO; 3:18-cv-00574-WHO
             Case 3:17-cv-00485-WHO Document 223 Filed 03/19/19 Page 2 of 4




 1          WHEREAS, per order of this Court, a Case Management Conference is currently scheduled to
 2   be held in the above-captioned cases on March 26, 2019 at 2:00 p.m. to consider how to proceed with
 3   the issue that has been remanded by the Ninth Circuit, namely, whether a nationwide injunction is
 4   appropriate in this case; and
 5          WHEREAS, the parties to these cases believe that they are close to a resolution of this matter
 6   without the need for further court intervention;
 7          NOW, THEREFORE, IT IS HEREBY STIPULATED by the parties through their respective
 8   attorneys of records that the Case Management Conference be rescheduled for April 30, 2019 at
 9   2:00 p.m., if possible.
10          Respectfully submitted,
11    Dated: March 19, 2019                              Dated: March 19, 2019
12    DENNIS J. HERRERA                                  JOSEPH H. HUNT
      City Attorney                                      Assistant Attorney General
13
       /s/ Sara J. Eisenberg                              _/s/ W. Scott Simpson
14    SARA J. EISENBERG                                  W. SCOTT SIMPSON
      Deputy City Attorney                               Senior Trial Counsel
15    Attorneys for Plaintiff                            Attorneys for Defendants
      CITY AND COUNTY OF SAN FRANCISCO                   WILLIAM P. BARR, Attorney General of the
16                                                       United States, MATT M. DUMMERMUTH,
                                                         Principal Deputy Assistant Attorney General,
17    Dated: March 19, 2019                              UNITED STATES DEPARTMENT OF
                                                         JUSTICE
18    JAMES R. WILLIAMS
      County Counsel                                     Department of Justice, Civil Division
19                                                       318 South Sixth Street, Room 244
       /s/ Danielle L. Goldstein                         Springfield, Illinois 62701
20    DANIELLE L. GOLDSTEIN                              Telephone: (202) 514-3495
      Deputy County Counsel                              Facsimile: (217) 492-4888
21    Attorneys for Plaintiff
      COUNTY OF SANTA CLARA
22
      Office of the County Counsel
23    70 West Hedding Street, East Wing, Ninth Floor
      San Jose, CA 95110-1770
24    Telephone: (408) 299-5900
      Facsimile: (408) 292-7240
25

26

27

28
      STIP & [PROPOSED] ORDER RE CMC;                     1                    N:\CXLIT\LI2018\171027\01346109.docx
      CASE NOS. 3:17-cv-00485-WHO; 3:18-cv-00574-WHO
             Case 3:17-cv-00485-WHO Document 223 Filed 03/19/19 Page 3 of 4




 1                                                  ORDER

 2          The Case Management Conference currently set for March 26, 2019, is rescheduled for

 3   April 30, 2019 at 2:00 p.m. The parties shall file a Joint Case Management Statement on

 4   April 23, 2019 that outlines their proposed procedure(s) and the proposed timing thereof.

 5

 6          IT IS SO ORDERED.

 7          DATED: _________________, 2019

 8                                                              _____________________________
                                                                Hon. William H. Orrick
 9                                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIP & [PROPOSED] ORDER RE CMC;                     2                    N:\CXLIT\LI2018\171027\01346109.docx
      CASE NOS. 3:17-cv-00485-WHO; 3:18-cv-00574-WHO
             Case 3:17-cv-00485-WHO Document 223 Filed 03/19/19 Page 4 of 4




 1                                        ATTESTATION OF SIGNATURES

 2          I, Sara J. Eisenberg, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern

 3   District of California that concurrence in the filing of this document has been obtained from each

 4   signatory hereto.

 5
                                                             Sara J. Eisenberg
 6                                                        Sara J. Eisenberg
 7                                                        Deputy City Attorney
                                                          Attorneys for Plaintiff
 8                                                        CITY AND COUNTY OF SAN FRANCISCO

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIP & [PROPOSED] ORDER RE CMC;                      3                     N:\CXLIT\LI2018\171027\01346109.docx
      CASE NOS. 3:17-cv-00485-WHO; 3:18-cv-00574-WHO
